DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11-12, 19-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bae (US20100178122).
Regarding claim 1, Bae teaches an indexable drill insert (10) comprising: a top
surface, a bottom surface, and a plurality of side surfaces (21, 31) adjoining the top surface
and the bottom surface (See modified Fig. 9 depicting the top and bottom surface); a plurality
of cutting edges (11) formed by an intersection of a respective side surface (21, 31) with the top surface (See modified Fig. 9); a protruding portion formed on the top surface and disposed about a mounting through hole of the drill insert (10) (See Fig. 9 depicting the protruding portion); and a segmented portion formed on the top surface and extending radially outwardly from the protruding portion (See Fig. 9 depicting the segmented portion).


    PNG
    media_image1.png
    820
    1056
    media_image1.png
    Greyscale

Modified Fig. 9 of Bae (US20100178122)

	Regarding claim 9, Bae teaches the indexable drill insert (10) of Claim 1, further
comprising a plurality of corners having a predetermined radius, each corner adjoining the
first cutting edge (16) with the third cutting edge section (14) of an adjacent cutting edge
(11) (See modified Fig. 4 depicting the corners).


    PNG
    media_image2.png
    868
    941
    media_image2.png
    Greyscale

Modified Fig. 4 of Bae (US20100178122)

Regarding claim 11, Bae teaches the indexable drill insert (10) of Claim 1, wherein the mounting through hole extends from the top surface to the bottom surface of the drill insert (10) (See modified Fig. 9 depicting the through hole). 
Regarding claim 12, Bae teaches the indexable drill insert (10) of Claim 1, wherein each cutting edge (11) is identical (See Fig. 4 depicting the cutting edges 11 as identical).
 Regarding claim 19, Bae teaches a drill tool (1) having a drill body comprising the indexable drill insert (10) as recited in Claim 1 mounted in an insert pocket of the drill body (See Fig. 6 and paragraph 0026 describing the cutting insert 10 as mounted into the pocket of a drill body).
Regarding claim 20, Bae teaches the drill tool (1) of Claim 19, wherein the tool body includes one or more helical flutes for evacuating chips generated during a drilling operation (See modified Fig. 6 depicting the helical flutes).


    PNG
    media_image3.png
    557
    600
    media_image3.png
    Greyscale

Modified Fig. 6 of Bae (US20100178122)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20100178112) in view of Ramesh (US20130315684), hereinafter referred to as Ramesh ‘684.
Regarding claim 3, Bae teaches the indexable drill insert (10) of Claim 1, wherein each cutting edge (11) comprises: a first cutting edge section (16) formed at a first cutting edge angle (θ3) with respect to a horizontal reference plane (L) of the drill insert (10) (See Fig. 4); a second cutting edge section (12) connected to the first cutting edge section (16) by a transitional cutting edge section (See modified Fig. 4), the second cutting edge section (12) formed at a second cutting edge angle (θ1) with respect to the horizontal reference plane (L) of the drill insert (10) (See Fig. 4), and a third cutting edge section (14) connected to the second cutting edge section (12) by a convex curve (See modified Fig. 4 depicting the convex curve), the third cutting edge section (14) formed at a third cutting edge angle (θ2) with respect to the horizontal reference plane (L) of the drill insert (10) (See Fig. 4). However, Bae fails to specifically teach wherein the second cutting edge section is tangential to an imaginary inscribed circle of the drill insert.
Ramesh ‘684 teaches wherein the second cutting edge section is tangential to an imaginary inscribed circle of the drill insert (100) (See modified Fig. 3 and paragraph 0010 describing the orientation of the second cutting edge section). 

    PNG
    media_image4.png
    830
    1077
    media_image4.png
    Greyscale

Modified Fig. 3 of Ramesh ‘684 (US20130315684)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae’s indexable cutting insert to have a second cutting section oriented tangentially to an imaginary inscribed circle, as taught by Ramesh ‘684. Doing so would optimize the insert and second cutting edge section to withstand forces during machining processes.
 Regarding claim 5, Bae as modified teaches the indexable drill insert (10) of Claim 3, wherein the first cutting edge section (16) is linear (See Fig. 4 depicting the first cutting edge section 16 as linear), and wherein the first cutting edge angle (θ3) in a range between about 2 degrees to about 30 degrees with respect to the horizontal reference plane (L) (See Fig. 4 and paragraph 0025 describing the angle θ3 is within the range of 5 degrees to 7 degrees). Furthermore, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity. See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). 
Regarding claim 6, Bae as modified teaches the indexable drill insert (10) of Claim 3, wherein the second cutting edge section (12) is linear (See Fig. 4 depicting the second cutting edge section as linear), and wherein the second cutting edge angle (θ1) in a range from about 0.5 degrees to about 10 degrees with respect to the horizontal reference plane (L) (See Fig 4 and paragraph 0025 describing the angle θ1 is within the range of 5 degrees to 7 degrees). Furthermore, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity. See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).
Regarding claim 7, Bae as modified teaches the indexable drill insert (10) of Claim 3, wherein the third cutting edge section (14) is linear (See Fig. 4 depicting the third cutting edge section 14 as linear), and wherein the third cutting edge angle (θ2) is in a range between about 5 degrees to about 75 degrees with respect to the horizontal reference plane (L) (See Fig. 4 and paragraph 0025 describing angle θ2 as 14 degrees to 16 degrees). Furthermore, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity. See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). 
Regarding claim 8, Bae as modified teaches the indexable drill insert (10) of Claim 3, wherein the segmented portion is located radially inward from the second cutting edge section (12) and the third cutting edge section (14) (See modified Fig. 4 depicting the segmented portion radially inward from the second and third cutting edge section).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20100178122) in view of Okumura (US20100061821).
Regarding, Bae teaches the indexable drill insert of Claim 1, wherein the segmented portion includes a front wall (See modified Fig. 9 depicting the front wall). However, Bae fails to specifically teach the front wall inclined at an angle in a range between 30 degrees and 60 degrees with respect to a horizontal reference plane that is parallel to a horizontal axis of the drill insert. 
Okumura teaches a front wall (9) inclined at an angle in a range between 30 degrees and 60 degrees with respect to a horizontal reference plane that is substantially parallel to a horizontal axis of the drill insert (See modified Fig. 4 and paragraph 0045 describing the range as 20 degrees to 45 degrees).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae’s segmented portion to have a front wall at an angle between 30-60 degrees, as taught by Okumura. Doing so would ensure the breakage of chips from the workpiece (See Paragraph 0036). Furthermore, with regard to the overlapping ranges as discussed above, one of ordinary skill in the art at the time of the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Okumura overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select a portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. In re Geisler 43 USPQ2d 1365 (fed. Cir. 1997) and MPEP 2144.05.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20100178122) in view of Ramesh (US20130315684) as applied to claim 3 above, and further in view of Seki (JP2010099778).
Regarding claim 4, Bae as modified teaches the indexable drill insert of Claim 3, wherein the top surface of the drill insert includes a land surface adjacent to and extending radially inwardly from the first cutting edge section and a rake surface adjacent to and extending radially inwardly from the land surface (See modified Fig. 9 depicting the land surface and rake surface). However, Bae fails to specifically teach, wherein the rake surface has a positive rake angle that varies along the first cutting edge section.
Seki teaches wherein the rake surface (7) has a positive rake angle (See paragraph 0025 describing the positive rake angle) that varies along the first cutting edge section (5) (See Fig. 5a-5e and paragraph 0035 describing the varying rake angle of the first cutting edge section 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae’s rake surface to have a varying rake angle along the first cutting edge section, as taught by Seki. Doing so would bend and curl the chips when the insert comes into contact with the work material.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20100178122) in view of Ramesh (US20170001248), hereinafter referred to as Ramesh ‘248.
Regarding claim 10, Bae teaches the indexable drill insert (10) of Claim 9. However, Bae fails to teach specifically wherein the radius is in a range between about 0.1 millimeters to about 1.6 millimeters.
 Ramesh ‘248 teaches wherein the radius (r) is in a range between about .1 millimeters to about 1.6 millimeters (See Fig. 3 depicting radius r and paragraph 0044 describing the radius is in the range of .2 mm to about 2.0 mm).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae’s corners to have a radius in a range between .1 mm to about 1.6 millimeters, as taught by Ramesh ‘248. Doing so would decrease the likelihood of the corners of the cutting insert to be broken off. Furthermore, with regard to the overlapping ranges as discussed above, one of ordinary skill in the art at the time of the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Ramesh ‘248 overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select a portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. In re Geisler 43 USPQ2d 1365 (fed. Cir. 1997) and MPEP 2144.05.

Claim 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20100178122) in view of Ramesh (US20130315684) and Seki (JP2010099778).
Regarding claim 13, Bae teaches an indexable drill insert (10) comprising: a top surface, a bottom surface, and a plurality of side surfaces adjoining the top surface and the bottom surface (See modified Fig. 9); a plurality of cutting edges (11) formed by an intersection of a respective side surface with the top surface (See modified Fig. 9), wherein each cutting edge (11) comprises: a first cutting edge section (16) formed at an angle (θ3) with respect to a horizontal reference plane (L) that is substantially parallel to a horizonal axis of the drill insert (10) (See Fig. 4); a second cutting edge section (12) connected to the first cutting edge section (16) by a transitional cutting edge section (See modified Fig. 4), the second cutting edge section (12) formed at an angle (θ1) with respect to the horizontal reference plane (L) of the drill insert (10) (See Fig. 4), and a third cutting edge section (14) connected to the second cutting edge section (12) by a convex curve (See modified Fig. 4), the third cutting edge section (14) formed at an angle (θ2) with respect to the horizontal reference plane (L) of the drill insert (10) (See Fig. 4), wherein the top surface of the drill insert includes a land surface adjacent to and extending radially inwardly from the first cutting edge section and a rake surface adjacent to and extending radially inwardly from the land surface (See modified Fig 9 depicting the land surface and rake surface). However, Bae fails to specifically teach wherein the second cutting edge section is tangential to an imaginary inscribed circle of the drill insert; and wherein the rake surface has a positive rake angle that varies along the first cutting edge section.
 Ramesh ‘684 teaches wherein the second cutting edge section is tangential to an imaginary inscribed circle of the drill insert (100) (See modified Fig. 3 and paragraph 0010 describing the orientation of the second cutting edge section). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae’s indexable cutting insert to have a second cutting section oriented tangentially to an imaginary inscribed circle, as taught by Ramesh ‘684. Doing so would optimize the insert and second cutting edge section to withstand forces during machining processes. 
Seki teaches wherein the rake surface (7) has a positive rake angle (See paragraph 0025 describing the positive rake angle) that varies along the first cutting edge section (5) (See Fig. 5a-5e and paragraph 0035 describing the varying rake angle of the first cutting edge section 5).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae’s rake surface to have a varying rake angle along the first cutting edge section, as taught by Seki. Doing so would bend and curl the chips when the insert comes into contact with the work material. 
Regarding claim 14, Bae as modified teaches the indexable drill insert (10) of Claim 13, further comprising a protruding portion formed on the top surface (See modified Fig. 9 depicting the protruding portion).
Regarding claim 17, Bae as modified teaches the indexable drill insert (10) of Claim 13, further comprising a plurality of corners having a predetermined radius, each corner adjoining the first cutting edge section (16) of one cutting edge (11) with the third cutting edge section (14) of an adjacent cutting edge (11) (See modified Fig. 4 depicting the corners).

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20100178122) in view of Ramesh (US20130315684) and Seki (JP2010099778) as applied to claim 13 above, and further in view of Okumura (US20100061821).
Regarding claim 15, Bae as modified teaches the indexable drill insert (10) of Claim 14, further comprising a segmented portion formed on the top surface and extending radially outwardly from the protruding portion and the segmented portion including a front wall (See modified Fig. 9 depicting the protruding portion and segmented portion). However, Bae as modified fails specifically teach a front wall inclined at an angle in a range between 30 degrees and 60 degrees with respect to the horizontal reference plane that is parallel to a horizontal axis of the drill insert. 
Okumura teaches a front wall (9) inclined at an angle in a range between 30 degrees and 60 degrees with respect to a horizontal reference plane that is parallel to the horizontal axis of the drill insert (See modified Fig. 4 and paragraph 0045 describing the range as 20 degrees to 45 degrees). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae’s segmented portion to have a front wall at an angle between 30-60 degrees, as taught by Okumura. Doing so would ensure the breakage of chips from the workpiece (See Paragraph 0036). Furthermore, with regard to the overlapping ranges as discussed above, one of ordinary skill in the art at the time of the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Okumura overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select a portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. In re Geisler 43 USPQ2d 1365 (fed. Cir. 1997) and MPEP 2144.05.
Regarding claim 16, Bae as modified teaches the indexable drill insert (10) of claim 15, wherein the segmented portion is located radially inward from the second cutting edge section (12) and the third cutting edge section (14) (See Fig. 4 and modified Fig. 4 depicting the segmented portion).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20100178122) in view of Ramesh (US20130315684) and Seki (JP2010099778) as applied to claim 13 above, and further in view of Ramesh (US20170001248).
Regarding claim 18, Bae as modified teaches the indexable drill insert (10) of Claim 17. However, Bae as modified fails to teach specifically wherein the radius is in a range between about 0.1 millimeters to about 1.6 millimeters. 
Ramesh ‘248 teaches wherein the radius (r) is in a range between about .1 millimeters to about 1.6 millimeters (See Fig. 3 depicting radius r and paragraph 0044 describing the radius is in the range of .2 mm to about 2.0 mm) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae’s corners to have a radius in a range between .1 mm to about 1.6 millimeters, as taught by Ramesh ‘248. Doing so would decrease the likelihood of the corners of the cutting insert to be broken off. Furthermore, with regard to the overlapping ranges as discussed above, one of ordinary skill in the art at the time of the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Ramesh ‘248 overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select a portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. In re Geisler 43 USPQ2d 1365 (fed. Cir. 1997) and MPEP 2144.05.
Response to Arguments
Applicant's arguments filed 4/05/2022 have been fully considered but they are not persuasive.
Applicant argues that “the segmented portion shown in the modified Fig. 9 of Bae does not extend radially outward from the protruding portion” and “the segmented portion and the front wall of the modified Fig. 9 of Bae are pointing to the same area of the front wall”. Examiner intended for the segmented portion, as pointed to in modified Fig. 9, to be the portion segmented by the tear drop shaped components. And the front wall as pointed to in modified Fig. 9 is the portion that is front ward of said segmented portion.  Furthermore, it can be seen in modified Fig. 4 that the segmented portion is extending radially outward. 
Applicant argues that the cutting edge 12 is a transitional edge in no way can each cutting edge in Bae include a second cutting edge section connected to the first cutting edge section by a transitional cutting edge section”. However, paragraph 0023 describes connections between the edge 12 and the edge 14 and between the edge 12 and edge 16. Although the cutting edge 12 is described as a “transitional part edge”, Bae still teaches a transitional edge connected to the first cutting edge section by a transitional cutting edge section as disclosed in paragraph 0023, “a connection part between the transition part edge and the second part edge is concave”.
Applicant argues that “no way whatsoever can the breaking groove 7 of Okumura be interpreted as the front wall of the segmented portion”. However, Examiner does not use the entirety of the breaking groove 7 of Okumura. Examiner uses the rise part of the breaking groove to interpret as the front wall. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722